Case 8:19-cr-00521-JSM-CPT Document 13 Filed 12/17/19 Page 1 of 2 PageID 45




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


  UNITED STATES OF AMERICA

  v.                                              Case No. 8:19-cr-521-T-30CPT

  ROBERTA A. GUEDES
  ______________________________/


                      REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY

        The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P.

  11 and Local Rule 6.01(c)(12), and pleaded guilty to Counts One and Two of the

  Information.   After examining the Defendant as required by Rule 11, I have

  determined that the Defendant’s guilty plea is knowing, voluntary, and supported by

  an independent factual basis. I therefore recommend that the Defendant’s guilty

  plea be accepted, that the Defendant be adjudged guilty, and that the Defendant’s

  sentence be imposed accordingly.

        IT IS SO REPORTED AND RECOMMENDED in Tampa, Florida, this

  17th day of December 2019.
Case 8:19-cr-00521-JSM-CPT Document 13 Filed 12/17/19 Page 2 of 2 PageID 46




                                 NOTICE TO PARTIES

         A party has fourteen (14) days from this date to file written objections to the

  Report and Recommendation’s factual findings and legal conclusions. A party’s

  failure to file written objections, or to move for an extension of time to do so, waives

  that party’s right to challenge on appeal any unobjected-to factual finding(s) or legal

  conclusion(s) the District Judge adopts from the Report and Recommendation. See

  11th Cir. R. 3-1; 28 U.S.C. § 636(b)(1).




                                             2
